DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oonishi [US2005/0191472, of record, previously cited] in view of Kimura et al. [US5972491, of record, previously cited, “Kimura”].
Oonishi discloses a resin molded component (resin article 1) comprising: a body portion ( of resin article 1 that is not the ridge 3); and a rib (ridge 3) protruding from the body portion (of 1) and configured to be welded to a predetermined resin component 
Oonishi discloses the resin component is suitable for forming a housing of an electrical component (paragraph 0037). Oonishi discloses the resin molded component has a body portion but does not disclose a foamed layer. 
Kimura discloses a resin molded component. Kimura discloses the resin molded component has excellent heat insulating properties, rigidity and lightness (column 1, lines 56-59), and is suitable for used in electronics (column 2, lines 43-49; column 4, line 61-column 5, line 7). Kimura discloses the component includes a non-foamed surface layer (B), an internal foamed layer (A), and a non-foamed portion (B) (see all Figures; column 1, line 60-65; column 2, lines 27-36; column 9, lines 20-25).  Kimura foamed and non-foamed materials are integrally molded using an injection molding technique (column 2, lines 10-26). Kimura shows in Figures 1(e), 2(V), 5(e), 8(e), 9(e), foamed layers (A) are formed partially into the rib portions, but the foaming is suppressed at the end portion of the rib. Kimura discloses “non-foamed” means completely not foamed, as well as extremely low foamed condition (column 3, line 64-column 4, line 5), which satisfies the claim requirement of low foamed portion.  It is noted applicant’s specification a special definition of “low foaming” which means foaming is suppressed compared to foaming in other portions, and is a concept that includes no-foaming in which foaming does not occur at all (paragraph 0015).

With respect to claim 2, Oonishi discloses a rib width of the leading end portion of the rib (3b) is smaller than a rib width of the root portion (3a) (See Figures 1A-B and 6A-E). 
With respect to claim 3, Oonishi discloses the leading end portion of the rib is a low-foamed portion, and Kimura discloses a rib (B) in which foaming is suppressed compared to foaming in the foamed layer (A) (See Figures), and the combination of the two would result in foaming being suppressed in the leading end portion compared to the foamed layer.  
With respect to claim 4, it is noted the claim describes the article in the process of using the article (during infrared welding), Oonishi discloses a structure of the article that would be capable of having the low-foamed portion extends over an entire region of a melted region in which the rib is melted during infrared welding (see Figures). 

Oonishi discloses the resin component is suitable for forming a housing of an electrical component (paragraph 0037). Oonishi discloses the resin molded component has a body portion but does not disclose a foamed layer. 
Kimura discloses a resin molded component. Kimura discloses the resin molded component has excellent heat insulating properties, rigidity and lightness (column 1, lines 56-59), and is suitable for used in electronics (column 2, lines 43-49; column 4, line 61-column 5, line 7). Kimura discloses the component includes a non-foamed surface layer (B), an internal foamed layer (A), and a non-foamed portion (B) (see all Figures; column 1, line 60-65; column 2, lines 27-36; column 9, lines 20-25).  Kimura foamed and non-foamed materials are integrally molded using an injection molding technique (column 2, lines 10-26). Kimura shows in Figures 1(e), 2(V), 5(e), 8(e), 9(e), foamed layers (A) are formed partially into the rib portions, but the foaming is suppressed at the end portion of the rib. Kimura discloses “non-foamed” means completely not foamed, as well as extremely low foamed condition (column 3, line 64-column 4, line 5), which satisfies the claim requirement of low foamed portion.  It is 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the component of Oonishi by including an integrally molded foamed layer in the resin component as taught by Kimura in order to improve the heat insulating properties, rigidity and lightness of the molded component.  It is noted Kimura discloses a non-foamed portion (B) includes what appears to include a portion of a height and width that is effective to impart low foaming, and Oonishi discloses a rib with a thinned remainder which is also of a height and width effective to impart low foaming, therefore the combination of Kimura and Oonishi would result in a thinned remainder at the leading end portion of the rib that has a height and width effective to impart low foaming within the rib, and foaming in the leading end portion is suppressed due to its relative thinness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oonishi, Kimura, and optionally in view of Fujimoto [US2005/0058824, of record, previously cited].
Oonishi as modified discloses a resin molded component. Applicant is referred to paragraph 4 for a detailed discussion of Oonishi as modified.  Oonishi discloses a rib with a thinned portion, and Kimura discloses integrally molding foamed body with a non-foamed rib.  Kimura discloses the portion (B) is non-foamed (which includes extremely low foamed as discussed above) which one of ordinary skill would understand to include porosity per unit volume of less than 10%. 
. 
Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. Applicant asserts the previously cited prior art does not disclose each and every feature of claims 1 and 9. 
Applicant asserts Kimura discloses a non-foamed (that, is zero-foamed) part, and does not disclose a low foamed portion.  The applicant’s arguments are not commensurate with the scope of the claims.  The claim requires a “low foamed” portion. The specification paragraph 0015 provides a special definition of “low foaming” that means foaming that is suppressed compared to foaming in other portions and is a concept that includes no-foaming.  The claim requirement of low foamed, read in light of the specification, would include a non-foamed/zero-foamed part.  Applicant’s arguments appear to suggest the claim requirement of low foamed excludes non-foamed, but that is not a correct claim interpretation in light of the special definition provided by the specification.  Additionally, Kimura is not limited to zero-foamed, as Kimura explicitly discloses “non-foamed” includes extremely low foamed condition (column 3, lines 64-66).  Kimura would read on both zero-foamed and low foamed. Given the description of 
Applicant asserts its unknown from the prior art if the combination of the prior art would result in suppression of foaming in the leading end portion due to the relative thinness of the leading end portion.  It is noted the claim is directed toward an article, how the article is formed can be used to describe the structure of the article, but the prior art is not required to disclose the same process of making the article.  The claim requires a rib that includes a relatively thin leading end portion compared to a root portion, and a low foamed portion at the leading end portion where the foaming was suppressed.   Oonishi discloses a rib with a relatively thin leading end portion compared to a root portion, and Kimura discloses a rib where the leading end portion has low foamed where the foaming is suppressed compared to the foamed portion.  Additionally Kimura also shows in the Figures (for example Figure 8e) relatively thin portions have suppressed foaming compared to relatively thick portions.  The combination of Oonishi and Kimura satisfy all of the required structure of the claimed article. 
Applicant argues Fujimoto does not affect applicant’s assertions/conclusions. It is noted applicant does not argue the previous interpretation or reasons for citing Fujimoto. It is noted Fujimoto is not limited to a porosity of 0% but includes porosity of more than 0% and less than 1% (paragraph 0009). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 25, 2021